Title: General Orders, 1 January 1781
From: Washington, George
To: 


                        
                            Head Quarters New Windsor Monday January 1st 1781.
                            Parole 
                            Countersigns 
                        
                        For the present the Massachusetts regiments are to be formed into three Brigades under the Command of Major
                            General Howe. The Regiments of the 1st 4th 7th and 10th Colonels are to compose the first or Glovers Brigade—The Regiments
                            of the 2d 5th and 8th Colonels make the second or Patersons brigade and the 3d 6th and 9th will be the 3d brigade.
                        The Connecticut Line and those of New Hampshire and Rhode Island are also to form three brigades under the
                            command of Major General Parsons vizt.The 1st 3d and 5th Regiments of Connecticut will form the first brigade of that
                            State to be commanded by General Huntingdon and the 2d and 4th the second brigade of the State, the regiments of New
                            Hampshire and Rhode Island are to form the other brigade.
                        Hazen’s regiment will be considered as a reserve and be un-annexed to any brigade at this time.
                        Major General Heath will command the whole of the above troops.
                        The non commissioned officers and Matrosses of the Independent company of Artillery lately commanded by
                            Captain Coren are to be added to and incorporated with the company commanded by Captain Porter now in the second regiment
                            of artillery and the noncommissioned officers and matrosses of the company commanded by Captain Freeman are to be added to
                            and incorporated with Captain Symond’s company in said regiment.
                        Captain Porters and Symonds companies are to be levelled with the men of the two Companies which are
                            incorporated with them and being raised by Pennsylvania are to be added to Colonel Procter’s regiment of Artillery.
                        The officers of the two Companies commanded by Captains Porter and Symonds are to be arranged in Colonel
                            Procter’s regiment agreeable to the ranks they now hold.
                        At a Court of enquiry ordered by Major General Heath the 27th of December 1780 in consequence of an order of
                            His Excellency General Washington the 20th of the same month "To investigate the conduct of Lieutenant Colonel Antill on
                            the day of his Captivity in August 1777 and to report concerning the same."
                        Colonel Putnam President
                        
                            
                                 
                                Members
                                 
                                
                            
                            
                                
                                Lieutenant Colonel commandant
                                
                                Sprout
                            
                            
                                
                                Lieutenant Colonel
                                
                                Badlam
                            
                            
                                
                                Lieutenant Colonel commdt
                                
                                Brooks
                            
                            
                                
                                Major
                                
                                J. Porter
                            
                            
                                
                                
                                
                                
                            
                        
                        The Court after due consideration of the circumstances Report. "That Lieutenant Colonel Antill appears to
                            have been captured while in the execution of his duty and that he is not Censurable in any part of his conduct but is
                            deserving the Approbation of every good officer."
                        The Commander in Chief is pleased to accept and Approve the Report.
                    